Title: To Alexander Hamilton from Thomas Parker, 30[–31] July 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 30th July 1799
          
          I have got the Eagles for my Regiment made of pewter they are extreamly well finished but the man who made them says he shall be a loser unless some addition coud be allowed   him by the public; tho he is perfectly willing to Abide by his Contract with me which was 3 Cents for each. As he is a Verry Industrious honest man I Coud wish that I may be permitted to add a Cent or even a half Cent to the price.
          About nine months Ago Capt Bishop  enlisted an apprentice about fifteen years Old Contrary to the will of his master. the Boy was then a Tolerable good fifer & has Continued to Act in that Capacity ever Since. the master applied frequently to Capt Bishop without Success & It was only a few days ago that he applied to me for Redress on examining his papers I found that the Boy had been   properly Bound agreeable to the laws of this State & ordered him to be Restored to his master on Returning the money & Cloathing that he had Received on making Enquiry It was found that he had  Recd 12 Dollars Bounty & 42 Dollars pay which his master said he Could not think of   Refunding —— as the Residue of the Boys Time was hardly worth the money & he thought his services in the army was equal to  his pay I promised to Represent his situation to you & Communicate your answer
          31st I have Just been honoured with your letter of the 22nd Inclosing an extract of a letter from the S of war which recounts in a most satisfactory manner for the delay of the Cloathing
          Captain Henry arrived at this Rendezvous yesterday evening at the Head of sixty odd Verry fine  Recruits in high health & Spirits I expect by this time a Recruiting Offr that he left Behind   has fully Compleated his Company—
          In a few Instances officers from other Circles have interfered with the Recruiting Service of my Regt. the Only Instance where I have given permission (provided It shoud meet with your approbation) was to Colo Bently who I agreed Shoud Remove Capt Caldwell from the Bowling Green to Wheeling where he Resided & where he will probably meet with success. this I did after exacting a promise that he woud not Interfere with my parties at or near Morgan Town. notwithstanding this Voluntary Concession in favour of Colo Bently and also permiting his officers who lived in my Circle to take such of their neighbours as Chose to enlist   with them to their Rendezvous he has placed a Recruiting officer at Shepherds Town, a post that I Verry much depended on for filling any deficiencies that may happen  in my Regt. I have ordered the officer to disist & wish to Know how I am to proceed In Case he persists in the Business As Capt Henry has Left  Moorfield I wish to Know whether I may not be permitted to Send an officer to that place who has been  less Successfull elsewhere. at Several Rendezvous below the Ridge I fear we Shall find it difficult to Recruit a Company. It is with Great Concern that I inform you that I have been obliged put Capt Bishop in Arrest a Long Continuance of highly Improper Conduct has Compelled me to take this Step—
          I Inclose you a Copy of the Charges against him tho probably many more may be added
          It appears to me from the Supplementary articles of war that the power of ordering a Ct Martial is Vested in you; tho I have lately observed that Genl Pinckney has ordered a Genl Ct Martial to sit at Richmond For the Trial of an offr. of artillery
          If I am wrong in my Conjecture I will thank you sir to Inclose the Charges to Genl Pinckney as It will save time.
          I Imagene It will be most Convenient to Convene the Court at this place—Be pleased to let me hear from you as soon as possable as suspence must be painfull
          with the Greatest Respect I have the honor to be Sir Your Obdt Servt
          
            Thomas Parker
          
          
            Majr Bradly who is now at Stantown will be a principal witness against Captan Bishop—
          
        